Citation Nr: 1105683	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-40 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
chondromalacia, status post total right knee replacement.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to November 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The file was subsequently transferred to the RO in Oakland, 
California.  

In July 2010, a hearing was held before the undersigned Veterans 
Law Judge (VLJ) sitting at the RO.  At that time, the Veteran 
identified additional VA Medical Center records and the VLJ 
indicated he would ask the local RO to secure these records.  

In August 2010, the Board received VA medical records dated 
through July 2010.  These were accompanied by a waiver of RO 
jurisdiction.  The records were subsequently referred to the RO 
as the claims file was still there.  In December 2010, the RO 
printed out additional VA records.  On review, these are dated 
through July 2010 and essentially duplicate evidence already 
submitted by the Veteran.

At the hearing, the representative requested that the Board 
provide a copy of the transcript to himself and the Veteran.  In 
January 2011, the Board's privacy office sent copies of the 
transcript.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected chondromalacia, status post total 
right knee replacement, is manifested by chronic residuals 
consisting of severe painful motion.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, and no more, for 
chondromalacia, status post total right knee replacement, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5055 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
June 2006 correspondence of the information and evidence needed 
to substantiate a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  This letter also provided notice 
how disability ratings and effective dates are determined.  The 
Veteran was provided notice of the specific rating criteria in 
September 2008.  The claim was readjudicated in the October 2008 
supplemental statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
The claims file contains VA medical records and identified 
private medical records.  The Veteran was provided VA 
examinations in September 2006 and June 2007.  The Board 
acknowledges the Veteran's report that his right knee is 
worsening and that range of motion has decreased since the last 
examination.  The claims file, however, contains recent 
outpatient records and these include sufficient information to 
rate the disability.  The Board further notes that an increase is 
being granted herein.  Thus, the Board declines to remand for 
further examination.  

On review, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.  

Analysis

The Veteran was originally granted entitlement to service 
connection for chondromalacia, right patella in October 1956 and 
assigned a noncompensable evaluation effective November 15, 1955.  

In November 2004, the Veteran filed a claim for increase.  In 
December 2004, the Veteran underwent a right total knee 
arthroplasty.  In February 2005, the RO assigned a 100 percent 
evaluation for right knee disability from December 1, 2004 and a 
30 percent evaluation from February 1, 2006.  

In April 2006, the Veteran submitted a claim for increase, 
asserting entitlement to a 60 percent evaluation.  In October 
2006, the RO continued the assigned 30 percent evaluation for 
right knee disability.  The Veteran disagreed with this 
evaluation and subsequently perfected this appeal.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although rating 
personnel are directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  When the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  This diagnostic code prescribes a 
100 percent evaluation for 1 year following implantation of 
prosthesis and a minimum evaluation of 30 percent thereafter.  A 
60 percent evaluation is warranted when there are chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  Intermediate degrees of residual weakness, 
pain or limitation of motion are to be evaluated by analogy to 
diagnostic codes 5256, 5261, 5262.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055. 

Ankylosis of the knee is evaluated as: extremely unfavorable, in 
flexion at an angle of 45 degrees or more (60 percent); in 
flexion between 20 and 45 degrees (50 percent); in flexion 
between 10 and 20 degrees (40 percent); favorable angle in full 
extension, or slight flexion between 0 and 10 degrees (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5256.

A 40 percent evaluation is warranted when extension is limited to 
30 degrees; and a 50 percent evaluation is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A 40 percent evaluation is warranted when there is nonunion of 
the tibia and fibula with loose motion, requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.

For VA purposes, normal range of motion of the knee joint is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

At the July 2010 hearing, the Veteran testified that he was in 
constant pain and could not walk much more than 100 yards without 
stopping to rest.  He stated that he could not walk without a 
cane and was a little wobbly when walking.  He reported 
experiencing joint swelling and heat.  He denied joint locking 
but felt that he did not have knee strength when he tried to 
stand.  

In discussing relevant medical evidence, the Board will focus its 
discussion on the period after the December 2004 right knee 
replacement and beginning when the Veteran was assigned less than 
a 100 percent evaluation.  That is, the term from February 2006 
to the present.  

A private medical record dated in June 2006 documents the 
Veteran's complaints of right knee pain and swelling.  Range of 
motion was from 0 to 120 degrees.  There was trace effusion but 
the knee was not warm.  X-rays showed total knee components in 
excellent position.  There was no evidence of osteolysis, 
loosening or breakage.  The impression was satisfactory right 
total knee, pain etiology unknown.  

At a VA examination in September 2006, the Veteran reported 
undergoing a right knee total arthroplasty in December 2004.  He 
reported that the outcome of the right knee replacement had not 
been as good as a 1997 procedure for his left knee.  The service 
connected right knee reportedly continued to cause severe pain.  
Because of this the appellant's walking abilities were reportedly 
very limited, and he had extreme difficulty climbing stairs.  He 
was able to drive but used his left foot to brake.  He walked 
with a cane.  

On physical examination, the Veteran had a slight right sided 
limp and walked at a slower pace.  There was no local swelling, 
redness or puffiness and no rise in temperature around the knee.  
There was no significant tenderness except for slight tenderness 
at the alleged area of pain to deep pressure.  Range of motion of 
the right knee was from 0 to 120 degrees of flexion and was 
similar to the opposite side.  Right knee motion was painful at a 
certain level of bending. i.e., at about 30 degrees of flexion.  
If repetitive motions were done from a flexed position of 30 
degrees to 120 degrees of flexion, there was no significant 
precipitation of pain.  When range was done from fully extended 
position to full flexion, at the angle of about 30 degrees of 
flexion there was pain which increased as repetitions increased.  
There was a feeling of fatigability.  Motor strength of the 
quadriceps and hamstrings was good.  The diagnosis was status 
post right total knee arthroplasty with good and stable knee with 
a good range of motion but with chronic pain and limited 
function.  The cause of the right knee pain was not clear.  

In his November 2006 notice of disagreement, the Veteran argued 
he should be granted a 60 percent evaluation.  He reported 
limited range of motion, flexion of less than 30 degrees, and 
severe pain.  He stated that the pain was constant.  

The Veteran was seen in the VA orthopedic clinic in March 2007.  
He reported his right knee swelled up and got hot with a pink 
color proximally.  He had pain with motion.  Objectively, there 
was some swelling and warmth.  The knee was stable to varus and 
valgus stress in extension and 30 degrees flexion.  The examiner 
indicated they needed to rule out infection.  

The Veteran was seen in follow up in April 2007.  There was no 
pain with motion from 0 to 100 degrees, and no erythema.  There 
was mild warmth relative to the left knee.  The knee was very 
tender to palpation over the anterior aspect of the knee joint 
and was hyperesthetic.  Sensation and distal pulses were intact.  
The calf was supple.  The examiner noted that the Veteran had an 
entirely negative work up for infection (negative bone scan and 
negative labs).  The trigger points over the right knee were 
injected without improvement and the Veteran was given a 
prescription to start Neurontin.  The examiner was concerned that 
the Veteran might have reflex sympathetic dystrophy.

The Veteran was seen in the VA pain management clinic in May 
2007.  On physical examination, there was significant allodynia 
and hyperalgesia of the anterior aspect of the knee.  The joint 
was slightly swollen compared to the left knee.  The impression 
was chronic right knee pain with a significant neuropathic 
component along with some sudomotor and vasomotor symptoms that 
were related to activity.  It was unclear if this was a complex 
regional pain syndrome.  The Veteran was given a trial of 
Lidoderm for 5 days.  

At a June 2007 VA examination the Veteran reported having a very 
painful right knee that was getting worse.  He described 
difficulty walking and taking care of himself.  He walked with a 
cane, was able to walk up to 150 feet, but walking was always 
accompanied by pain.  He reported having extreme difficulty with 
stairs.  On physical examination he walked at a very slow pace 
with an antalgic component on the right.  He was able to do 
transfers on his own but needed to hold onto something such as 
his cane or other object.  He was not able to walk without his 
cane.  Left knee range of motion was from 0 to 130 degrees 
whereas right knee range of motion was from 0 to 110 degrees.  
There was pain throughout range of motion, but it was quite 
painful particularly near extension of 30 degrees and in the last 
range of 10 degrees of flexion.  The prosthesis appeared stable 
and in normal alignment.  There was some hyperemia around the 
right knee, particularly the lower half of that and extending to 
the upper part of the leg.  There was some atrophy of the 
quadriceps bilaterally but it seemed more significant on the 
right.  There was tenderness to pressure around the right knee.  
Repetitive motion was painful but by being very slow and 
methodical, the Veteran was able to do range of motion without 
significant aggravation.  He was not able to exercise a lot of 
muscle strength when asked to extend his knee against resistance 
through a range.  Once the knee was extended, he had good 
quadriceps strength.  Pain was somewhat increased after three 
repetitions.  The diagnosis was status post right total knee 
replacement with a poor outcome and worsening chronic pain.  The 
examiner noted the Veteran had very limited function as far as 
walking is concerned and he needed to use a cane all of the time.  
He was in a flare-up all of the time.  

In September 2009, the Veteran reported that his right knee was 
worsening and he requested a referral to the orthopedic 
department.  

The Veteran was seen in the VA orthopedic clinic in December 
2009.  He reported persistent retropatellar knee pain.  The 
examiner noted a negative infection workup in the past.  Trigger 
point injections and using Neurontin had failed to bring relief.  
On physical examination, he was tender at the medial and lateral 
parapatellar site.  Range of motion was from 0 to 120 degrees.  
Radiological studies showed no evidence of loosening.  The 
examiner attempted to reaspirate under sterile conditions but had 
a "dry hole."  Injected steroids, however, provided immediate 
pain relief.  The examiner discussed that a revised total knee 
arthroplasty had a 50 percent chance of improvement.  

During a January 2010 orthopedic follow up the examiner found no 
obvious etiology for the pain given the well-aligned, well-
functioning knee arthroplasty.  There was no clear indication for 
revision.  The Veteran was referred to the pain clinic.  

The Veteran was seen in the VA pain management clinic in January 
2010.  On physical examination, he had full extension and 100 
degrees of flexion.  There was pain with movement and tenderness 
to palpation of the patellar ligaments, on the medial aspect of 
the right knee.  Nortriptyline and physical therapy were 
recommended. 

On physical therapy evaluation in February 2010, right knee range 
of motion was from 0 to 115 degrees.  The Veteran was 
subsequently provided a TENS unit.  

An April 2010 pain management note indicates that the Veteran 
finished his physical therapy course and a TENS unit helped.  On 
physical examination, there was right knee pain with extension 
and flexion.  Extension was full with flexion to approximately 
100 degrees.  There was crepitus bilaterally.  The Veteran was 
placed on Venlafaxine and the dose of Tramadol was increased.  He 
was also given a trial of Lidocaine ointment.  

A July 2010 pain management note indicates right knee flexion was 
to approximately 90 degrees and was limited due to pain.  The 
examiner noted that the Veteran had tried and failed several 
medications.  A trial of Oxycodone was recommended.  

On review of the foregoing there is no evidence of infection or 
any indication that the prosthesis is misaligned or loosening.  
Notwithstanding, the evidence reveals significant pain and 
functional limitations of unknown etiology. Objective findings, 
however, indicate limitation of motion, particularly in flexion, 
and motion is repeatedly reported as painful.  The Veteran has 
credibly described his right knee disorder as being constantly 
painful; he needs to use a cane; and he has tried, without 
success, numerous medications and physical therapy in an attempt 
to control his pain.  Overall the evidence suggests that the 
Veteran had a poor outcome following his right total knee 
replacement, and has chronic pain and significant functional 
limitations related to same.  Thus, resolving reasonable doubt in 
the Veteran's favor, the Board finds that the criteria for a 60 
percent evaluation are more nearly approximated.  That is, 
evidence of record shows that the Veteran's right chondromalacia, 
status post right knee replacement, is manifested by chronic 
residuals consisting of severe painful motion.  This is the 
maximum schedular evaluation available under the circumstances of 
this case and further discussion regarding Diagnostic Codes 5256, 
5261, or 5262 is not required.  Staged ratings are not warranted.  
The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for the Veteran's 
service-connected right knee disability reasonably describe his 
disability level and symptomatology.  That is, they clearly 
contemplate the chronic residuals associated with the right knee 
replacement.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluation is required.  Id.

ORDER

Entitlement to a 60 percent evaluation, and no more, for 
chondromalacia, status post total right knee replacement, is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


